EXAMINER'S AMENDMENT
Applicant’s arguments, see pages 1 and 2 of the remarks filed on October 25, 2021, with respect to drawing and specification objections have been fully considered and are persuasive.  The objections have has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks filed on October 25, 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 2-21 has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks filed on October 25, 2021, with respect to 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive.  The rejection of claims 6, 8, 10, 13-16, and 21 has been withdrawn. 
The drawings were received on October 25, 2021.  These drawings are accepable.
Claims 2-21 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony Kwok on November 03, 2021.
The application has been amended as follows: 
Claim 2, lines 11-12 and 14, the term “capable of processing” has been amended to “configured to process”. 

Claim 17, lines 12-13, the term “the DAC” has been amended to “a digital to analog converter (DAC)”; and line 14, the term “a digital to analog converter (DAC)” has been amended to “the DAC”. 
Claim 21, line 2, the term “the ADC units or the DAC units” has been amended to “the ADC or the DAC”.
The following is an examiner’s statement of reasons for allowance: Anvari (US 2011/0170619 A1) discloses a communication system 200 in Figure 2 including a radio card 210 for transmitting and/or receiving digital baseband signals, wherein the radio card 210 of the communication system 200 comprises: a plurality of analog to digital converters (ADCs) 1031-103A, each receives an RF signal from a receiver circuit 221 and outputs a sampled digital signal at line 106; and one or more digital signal processing (DSP) cores which may include the control block 101, the SPE 120, the CPP 130, and/or the FPGA or DSP 211, each processes data from at least one of the ADCs and outputs the processed data on one or more digital outputs. However, the prior art fails to show or teach that the provision of an RF transceiver on the same package has a single event effect cross-section of less than 1 cm2 (square centimeter) at a linear energy transfer greater than or equal to 37 MeV cm2/mg (mega-electron Volts-square centimeter per milligram) recited in claim 2 and similar features recited in method claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.